DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/020,097, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. No support is given in the application no. 12/020,097 pertaining to epileptic seizure detection as described in the instant application, therefore the priority date of 01/25/2008 for the 12/020,097 parent application is not given. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase, "Disclosed are..." which constitutes implied phraseology and should be avoided. The abstract also makes no reference to cranial nerve stimulation as required by claim 1, while no reference is given to vagus nerve stimulation in the claims as stated in the abstract. Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 includes the unclear phrase "...to the occurrence to of impairment in the...".  
Claim 19 should remove the comma in “…determined to be non-efficacious if,” for claim language consistency, as well as add a semicolon in the phrase “the epileptic seizure is classified as the clinical seizure[;] and as efficacious if the epileptic seizure is classified as a subclinical seizure or as a simple partial seizure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

There are insufficient antecedent bases for the limitation(s) in these claims:
Claim 2 recites the limitation "the heart rate".  
Claim 3 recites the limitation "the heart rate".  
Claim 4 recites the limitation "the heart rate".  
Claim 5 recites the limitation "the heart rate".  
Claim 6 recites the limitation "the at least one body data stream".  
Claim 8 recites the limitation "the neurologic index".  
Claim 15 recites the limitation "the indication of the detection of the epileptic seizure".  
Claim 17 recites the limitation "the indication of the detection". 
Claim 18 recites the limitation "the indication of the positive output". 

Allowable Subject Matter
Claims 1, 7, 9-14, 16, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: no prior art searched could be found to anticipate and/or render obvious to the claimed invention as they do not disclose a method of treating a medical condition in a patient of providing a second therapy of an accumulated charge of a first electrical signal to induce action potentials and administering a patient responsiveness test to estimate a seizure severity using by at least one of an electrocardiography device, an accelerometer, an inclinometer, a pupillometer, a face monitor, a body temperature monitor, a skin resistance monitor, a sound sensing device, a pressure sensing device, an electrocorticography device, an electroencephalography device, and an electromyography device.
Claims  2-6, 8, 15, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; the following references are systems/methods of detecting epileptic seizures using vagal/cranial nerve stimulation:
Errico (US 20140330334 A1)
Osorio (US 20120083700 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792